DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/NZ2019/050080 07/09/2019
PCT/NZ2019/050080 has PRO 62/695,281 07/09/2018

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in the fourth line of claim 1, delete “CH2” and insert “CH2”
Please insert the following paragraph as the first paragraph of the Specification: 

CROSS-REFERENCE TO RELATED APPLICATIONS

The present application is a National Stage Application under 35 U.S.C. §371 of 
International Application No. PCT/NZ19/50080 filed July 9, 2019, which claims the benefit of     priority to U.S. Provisional Patent Application Serial No. 62/695,281 filed July 9, 2018, the          disclosures of all of which are hereby incorporated in their entireties. 





	This office action is in response to Applicant’s amendment submitted June 24, 2022.  Claims 1-5, 7-11, 14, 16, 23-26 are pending.
	The objection to the abstract is withdrawn.
	The drawing submitted June 24, 2022 is accepted.
	Claim 27 has been cancelled, so all rejections made with respect to claim 27 are withdrawn.
	The rejection of claims 1, 16, 24, and 26-27 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments.
	The rejection of claims 1-14, 16, and 23-26 under 35 U.S.C. 102(a)(1) as being anticipated over each of the Klimasauskas references is withdrawn.  The Klimasauskas compound is one where one X is CH2 and the other is S.

Reasons for Allowance
Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623